Citation Nr: 1025087	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue on appeal was originally before the Board in April 2009 
when the Board determined that new and material evidence had been 
received to reopen the claim of entitlement to service connection 
for hepatitis C.  The Board then denied the claim of entitlement 
to service connection for hepatitis C on the merits.  The Veteran 
appealed that part of the Board's determination which denied 
service connection for hepatitis C to the Court of Appeals for 
Veterans Claims (the Court).  By Order dated in December 2009, 
the Court remanded the issue of entitlement to service connection 
for hepatitis C. back to the Board for compliance with 
instructions included in a Joint Motion for Remand which was 
incorporated by reference.  

In a February 2007 rating action, the RO denied a service 
connection claim for anxiety/posttraumatic stress disorder 
(PTSD).  After filing a timely Notice of Disagreement 
(NOD) with that determination, in an August 2007 statement 
from the Veteran's representative it was stated that the 
Veteran elected not to pursue an appeal as to that claim 
and wished to withdraw it.  However, it appears that in 
September 2007, the Veteran again raised a service 
connection claim for PTSD.  In February 2010, the 
Veteran's representative also referenced a PTSD claim.  
The  issue of entitlement to service connection for PTSD 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  




FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the Veteran's currently manifested hepatitis C and 
service or any in-service risk factors, aside from intravenous 
drug use, constituting misconduct.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  (The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board concludes that the notice requirements of 
the VCAA have been satisfied with respect to the claim on appeal.  
In a November 2006 letter, the RO informed the Veteran of VA's 
duty to assist him in the development of evidence pertinent to 
his claim wherein the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised that 
VA would assist him with obtaining relevant records from any 
Federal agency, which may include medical records from the 
military, from VA hospitals (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, the 
letter informed the Veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include records from State or local governments, private doctors 
and hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.

In the 2006 letter from VA, the Veteran also received 
notification with regard to the five elements of a service-
connection claim, i.e., (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Following that 
notice, subsequent adjudication of the claim on appeal was 
undertaken in a Supplemental Statement of the Case (SSOC) issued 
in December 2007.  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the case).  
In sum, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Additionally, the Board notes the Veteran has had representation 
throughout the duration of the appeal.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  Thus, 
the Board finds the Veteran meaningfully participated in the 
adjudication of his claim such that the essential fairness of the 
adjudication was not affected in any way.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's service treatment records (STRs) have been 
obtained as well as identified VA and private treatment records 
and medical opinions and records from the Social Security 
Administration.  Statements and testimony from the Veteran are 
also on file.  In December 2008, the Veteran elected to waive 
review of all additional evidence added to the record.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the opinions included in the report of the 2007 
VA examination are more than adequate, as they are predicated on 
a full reading of the evidence in the Veteran's claims file.  The 
opinions consider all of the pertinent evidence of record, to 
include the Veteran's self-reported medical history and VA and 
private medical records.  The opinions are supported by 
rationales.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  All appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103.

Factual Background

The Veteran filed a service connection claim for hepatitis C in 
February 2003.

Review of the service treatment records (STRs) does not reflect 
any complaints, treatment or diagnoses of hepatitis C during 
service.  The records do reflect that the Veteran was placed in 
an alcohol and drug rehabilitation program during service at 
which time he identified a substance use history of: alcohol, 
hallucinogens/LSD, amphetamines, heroin and opiate use.  The 
history reflected that the Veteran had used alcohol, heroin and 
opiates during his period of service.  The September 1972 
separation examination revealed no clinical abnormalities or any 
abnormal lab findings and the Veteran reported having no history 
of liver trouble.

Service personnel records document that the Veteran was separated 
from service in October 1972 due to a diagnosed severe anti-
social personality.  The records indicated that the Veteran 
enlisted as an electrician, but was sent to dental tech AIT 
(Advanced Individual Training) from June 2, 1972 to July 6, 1972, 
but failed out of that program.  It appears that thereafter he 
underwent combat engineer training during which he was AWOL 
twice.  The personnel records indicated that the Veteran was both 
an alcohol and drug user.

In a rating action issued in April 2003, service connection was 
denied for Hepatitis C.  The RO reasoned that STRs were negative 
for a diagnosis of hepatitis C and that the record did not 
contain a current diagnosis of hepatitis C.  The Veteran was 
notified of that decision in April 2003 and did not appeal it.

The Veteran filed to reopen the claim in September 2006.  At that 
time he reported that he had been injected with air guns in 
service and at one point had been disciplined for refusing to 
receive an injection by an air gun because he saw blood on the 
tip.  He also indicated that he participated in advanced training 
as a medic and came into blood contact as a result of that 
training.  The Veteran maintained that hepatitis C was caused by 
contact with contaminated blood in service.

Private medical records dated in October 2002 reflect that lab 
testing was positive for hepatitis C anti-bodies, with no 
evidence of positive tests for Hepatitis A or B.

VA medical records dated in 2003 and 2004 reflect that the 
Veteran's diagnosed medical conditions included: endstage liver 
disease secondary to alcoholism and hepatitis C, cirrhotic liver 
disease and hepatitis C.  An entry dated in February 2003 
documents a history of alcoholic liver cirrhosis as well as 
tobacco and polysubstance abuse.  An entry dated in October 2003 
reveals that the Veteran reported suffering from liver 
dysfunction secondary to hepatitis C and cirrhosis; indicating 
that the etiology of the illness was unknown but stating that it 
was likely due to alcohol and/or cocaine abuse.  A significant 
history of cocaine abuse with limited IV drug use was reported.  
The Veteran reported that his last use was about 2 years 
previously.

Private medical records reflect that in October 2004, the Veteran 
underwent orthotopic liver transplant with liver bypass surgery 
for treatment of endstage liver disease secondary to hepatitis C 
and alcoholic cirrhosis.

A VA examination was conducted in January 2007 and the claims 
folder was reviewed.  The examiner noted that the Department of 
Defense had used air gun injections (from 1949 to 1997) when 
their use was discontinued due to safety concerns.  It was 
observed that there was no documented evidence that showed that 
any actual blood borne disease was ever transmitted by this 
route, but it was noted that this was theoretically possible.  
The examiner also commented that it was unlikely, but remotely 
possible, that even if needles were not cleaned off that trivial 
(amounts) of blood would cause hepatitis C.  It was noted that 
the Veteran's risk factors for hepatitis C included intravenous 
drug use and cocaine use.  The examiner opined that it would be 
pure speculation to state that the Veteran's hepatitis C was 
caused by air gun injections in service, and indicated that 
although this was theoretically possible, it was not actually a 
likely cause of the relationship.  The examiner concluded that 
the Veteran's other risk factors would seem to be much more 
likely as possible causes.

A second opinion from the same VA examiner who conducted the 
January 2007 VA examination was offered in August 2007, at which 
time the claims folder was reviewed.  The doctor indicated that 
it was unlikely that air gun injections were the cause of the 
Veteran's diagnosed hepatitis C; explaining that there was a very 
trivial mild (amount) of blood present in that circumstance.  The 
doctor mentioned that it was impossible to definitely say what 
caused the hepatitis C and indicated that it was remotely 
possible that exposure to blood products as a dental tech during 
service was the cause.  The doctor opined that hepatitis C was 
much more likely related to intravenous drug use in service or 
thereafter, as this has a significant amount of blood associated 
with it and a significant exposure of risk to hepatitis C as 
well.

The Veteran and his spouse presented testimony at a hearing held 
at the RO in August 2007.  He stated that he got hepatitis C from 
inoculations received in service.  He also explained that in 
phlebotomy class he was taught to draw blood and reported that 
shared needles were used.  The Veteran further testified that he 
was not an IV drug user, and did not use cocaine or drink.

Records were obtained from the Social Security Administration 
(SSA) which reflect that disability benefits were granted due to 
a primary condition diagnosed as chronic liver disease, 
determined to have begun in June 2002.

In a statement provided in September 2007, the Veteran stated 
that during service he was a medic, not a dental tech, and 
reported that as a medic he was exposed to blood and bodily 
fluids containing hepatitis, on a regular basis.

The file also contains: (1) an article released in February 2008 
from the Centers for Disease Control discussing the safety threat 
of syringe use; (2) articles about incidents of hepatitis C 
caused by unsafe medical practices involving injections.

The file contains a medical statement dated in February 2008 
provided by a VA doctor who reported that he had been following 
the Veteran since October 2004.  The doctor stated that service 
connection for hepatitis C had been denied by VA based on false 
information and stated that the Veteran had never used IV drugs.  
The doctor indicated that the Veteran got hepatitis C as a 
medical tech reusing glass syringes or as a result of receiving 
air jet vaccinations.  The doctor identified some administrative 
errors in the STRs and personnel records, such as an incorrect 
age designation and a mistake in recording the Veteran's social 
security number (one digit incorrect) and maintains that such 
errors as well as other described irregularities in the records, 
indicate that these records were forged or were the records of 
another Veteran.  The doctor indicated that drug screening done 
in 2006 and 2007 had been positive for marijuana and that the 
Veteran reported doing cocaine once during service under duress.

The file contains a second medical statement dated in March 2008 
which was provided by a VAMC Chief of Hepatology.  The doctor 
indicated that he had known the Veteran since October 2003 and 
noted that hepatitis C had recurred post liver transplantation in 
2004.  The doctor noted that the source of the Veteran's 
hepatitis C infection had not been established with certainty but 
opined that it was likely acquired during service with the Army 
as a medical corpsman technician.  The doctor observed that 
during this period, the prevalence of hepatitis C was at its peak 
and indicated that practices to prevent the transmission of blood 
borne viruses were not always followed, particularly among 
medical corpsmen.  The doctor opined that some of the events 
described by the Veteran could have led to hepatitis C 
transmission.  He noted that because a test for the hepatitis C 
virus was not available until 1990, Vietnam era veterans were 
rarely able to prove unequivocally that their hepatitis C is 
service-connected.  The doctor observed that the incurrence of 
hepatitis C was high among Vietnam veterans and greater in health 
care workers, those experiencing needle sticks and those exposed 
to blood in combat.

The Veteran and his wife presented testimony at a travel Board 
hearing held in December 2008.  The Veteran stated that his 
Hepatitis C was incurred during service either as a result of air 
gun injections received in service or coincident with his 
training as a medical/dental technician.  The Veteran testified 
that for medical reasons he could not complete his AIT.  He 
indicated that hepatitis C was initially diagnosed in 1999.  The 
Veteran indicated that he had never used IV drugs, but had been 
injected with IV's during the course of medical treatment and 
believes that this was misunderstood to be reported in medical 
records as IV drug use.

At the hearing, the Veteran presented additional evidence 
accompanied by a waiver.  This evidence consisted of over 225 
pages of medical information and research documents, primarily 
discussing the identification and transmission of hepatitis C and 
the use of injectors.   The Veteran subsequently submitted more 
evidence of this type.  None of the evidence specifically 
mentions the Veteran by name.   

Lay statements from the Veteran's family members, friends, and 
acquaintances were received in 2010 which indicate that the 
authors found the Veteran did not abuse drugs.  

Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

There is conflicting evidence of record between the Veteran's 
self-reported history and the objective evidence of record and 
also between statements provided by the Veteran which conflict 
with other statements he has provided.  In determining whether 
evidence submitted by a veteran is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also 
Pond v. West, 12 Vet. App. 341, 345 (1999) (Observing that in a 
case where the claimant was also a physician, and therefore a 
medical expert, the Board could consider the appellant's own 
personal interest); citing Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does not 
affect competency to testify." (citations omitted).

The Veteran has provided conflicting statements to health care 
professionals and others over the years regarding his use of 
illegal drugs and abuse of alcohol.  

The contemporaneous evidence from the service treatment records 
and service personnel records demonstrate that the Veteran 
reported abusing illicit drugs.  

A July 1972 record reveals the Veteran reported that he last used 
heroin several times per month and the last use was two to four 
weeks prior.  The Veteran indicated that he snorted/sniffed the 
heroin.  He indicated that he used other opiates daily and had 
used them within the last 48 hours.  The method used was 
snorting/sniffing.  He did not indicate that he used cocaine.  He 
also reported the use of other illicit substances.  A July 1972 
service treatment record indicates the Veteran was found to have 
a history of drug abuse of synthetic analgesics.  A September 
1972 Report of Psychological Evaluation includes an annotation 
indicating that the Veteran gets drunk whenever he can and uses 
drugs.  All the evidence included in the Veteran's military 
records indicate that he had used illicit drugs.

The pertinent post-service evidence is conflicting with regard to 
the Veteran's drug and alcohol abuse.  Evidence dated up to 2004 
includes reports of substance abuse and alcohol abuse.  Evidence 
dated subsequent to 2004 indicates that the Veteran denied doing 
illicit drugs and abusing alcohol with the exception of one time 
during active duty.  

A private clinical record dated in October 2002 includes the 
annotation that the Veteran had a history of heavy alcohol use 
for thirty years and also marijuana use.  He denied intravenous 
drug abuse.  

A February 2003 clinical record references a history of 
polysubstance abuse in the past and that the Veteran had quit 
heavy drinking seven months prior.  

In March 2003, the Veteran reported that he had no drug or 
alcohol use in the last seven months.  

An October 2003 VA clinical record includes the annotation that 
the Veteran had a history of cocaine abuse including limited 
intravenous use.  He reported he last used cocaine approximately 
two years prior.  He reported marijuana abuse for 27 years with a 
last use in December 2002.  He also reported a long history of 
alcohol abuse beginning when he was 17.  Another VA clinical 
record dated in October 2003 indicates the Veteran reported he 
had liver dysfunction, the etiology of which was unknown but 
likely due to alcohol and/or cocaine abuse.  It was noted that 
the Veteran reported a significant history of substance abuse.  
The Veteran reported a history of cocaine abuse including limited 
intravenous use.  He last used cocaine in December 2002.  

In June 2004, it was noted that the Veteran had a past history of 
heavy polysubstance abuse of cocaine and marijuana.  

A private clinical record dated in June 2004 indicates that the 
Veteran drank alcohol for 25 years and quite in 2001.  He smoked 
marijuana daily for 27 years.  It was noted that there was a 
history of cocaine abuse and a history of substance abuse.  

A statement dated in September 2006 is the first allegation of 
record that the Veteran was a medic and exposed to blood which 
caused hepatitis C.  All subsequent communications from the 
Veteran denied a history of drug abuse.  

The Veteran testified in August 2007 that he did not ingest 
illegal drugs.  A witness testified that the Veteran was nothing 
more than a social drinker and that the Veteran's liver disease 
was due to acetaminophen.  The Veteran subsequently testified 
that he used marijuana and cocaine beginning while he was on 
active duty.  

In April 2007, the Veteran denied intravenous drug use and also 
any alcohol abuse.  

A February 2008 letter from a VA physician reveals the Veteran 
reported he had only used cocaine once during active duty because 
he walked in on a company leader and he was forced to do the drug 
because if he didn't he could report the leader.  

In a March 2008 statement, the Veteran reported that his cocaine 
use was limited to being forced to smoke it in a joint on one 
occasion.  He reported he walked in on a group of men smoking and 
he was informed that, if he didn't smoke also, he would have 
leverage on the men and could report them.  

At the time of the November 2008 VA examination, the Veteran 
denied ever having used intravenous drugs.  He did report 
occasional cannabis abuse and the use of alcohol (two to three 
beers two to three times per week over the years) and denied any 
other history of illicit substances.  

The Veteran testified before the undersigned in December 2008 
that he had never used illegal intravenous drugs.  He reported he 
ingested an illegal drug after walking in on a group of corporals 
who were smoking what he thought was marijuana.  The corporals 
reportedly informed the Veteran that he had to take a hit or he 
would have leverage on the men and be able to report them.  After 
taking a hit, the Veteran was informed that there was cocaine in 
it.  He alleged that, when asked about intravenous drug use while 
in the hospital, he raised his arm to show that he currently had 
intravenous drugs going into his system.  He indicated that was 
why a clinician had reported he had a history of intravenous drug 
use.  He denied abusing alcohol.  

Lay statements from the Veteran's family members, friends and 
acquaintances were received in 2010.  The statements all indicate 
that the authors had no knowledge of any illicit drug use by the 
Veteran.  

The Veteran has alleged on several occasions that he refused to 
receive an air gun injection while on active duty which resulted 
in military punishment.  The Veteran testified in August 2007 
that he received Article 15 military punishment due to his 
refusal to receive an air gun injection because the gun was full 
of blood.  In September 2006, the Veteran alleged that he was 
subjected to military discipline (Article 15) for his refusal to 
be injected by an air gun.  In a March 2008 statement, the 
Veteran alleged that he received Article 15 punishment as a 
result of refusing to receive an injection via air gun.  
Significantly, a review of the service personnel records 
indicates the complete absence of any indication that the Veteran 
received Article 15 punishment for refusing an injection.  He 
received three Article 15 punishments, none of which were for 
failure to receive an injection via air gun.  The Board finds 
that if, in fact, the Veteran did receive military punishment for 
his refusal to receive an air gun injection, this would have been 
documented in his military records as the three Article 15 
actions in the file had been.

The Board finds that the evidence set out above demonstrates 
significantly conflicting and changing reports of the Veteran's 
past history with regard to substance abuse and other matters.  
The evidence dated during the Veteran's active duty service 
indicates that the Veteran had abused illicit drugs and also 
alcohol.  The vast preponderance of the post-service medical 
evidence dated up to 2004, indicates that the Veteran had 
reported a history of polysubstance abuse and alcohol.  The 
evidence of record dated subsequent to 2004 indicates the Veteran 
has consistently denied using illicit drugs and abusing alcohol, 
with the exception of a single use of cocaine and/or marijuana 
during active duty.  The Veteran's allegations of being punished 
for refusing an air gun injection are not supported by any 
objective evidence of record.  As a result of this conflicting 
evidence which is based on the Veteran's self-reported history as 
recorded at various times, the Board finds reason to place 
reduced probative value on the Veteran's self-reported history.  
The Board finds the Veteran's attempts to explain the conflicting 
evidence to not be persuasive.  The Veteran has testified that 
the annotation regarding his intravenous drug use in the clinical 
records was based on questioning which was conducted while he was 
hospitalized when, in response to being questioned as to whether 
he had ever used drugs, he lifted up an arm which had an IV in it 
at that time.  The Board notes, however, the record the Veteran 
was responding to indicated that the Veteran had used intravenous 
cocaine.  It did not just indicate he reported IV drug use which, 
if the situation occurred as the Veteran alleged, would have been 
the likely annotation in the record.  The fact that the clinician 
actually reported the type of drug which was used intravenously 
totally undercuts the Veteran's version of what happened.  The 
Board finds it reasonable to believe that the clinician would not 
have included a particular substance which was being abused 
intravenously if, in fact, the Veteran had merely raised an arm 
indicating that he had a IV when questioned as to his use of 
intravenous drugs.  As a result of the conflicting statements 
from the Veteran, the Board finds that the Veteran's credibility 
has been impeached and that reduced probative value was to be 
accorded the Veteran's self-reported medical history.  

The Veteran primarily maintains that the currently manifested 
hepatitis C was incurred in service by virtue of receiving 
inoculations/air gun shots with contaminated needles in service.  
Alternately, he contends that this was due to blood exposure 
sustained when he was training to be a medical/dental technician.  
The Veteran has also argued that he may have been exposed to 
hepatitis as a result of being forced to sort dirty laundry.  
Finally, the Veteran has alleged that he was exposed to blood and 
bodily fluids as a result of tear gas training when numerous men 
around him reportedly emerged from the training coughing with 
bloody noses.  

There is no question in this case that hepatitis C is currently 
manifested/diagnosed.  It is equally clear that there was no 
indication or diagnosis of hepatitis in service.  A review of the 
Veteran's STRs fails to reveal the presence of either a diagnosis 
of any form of hepatitis, to include hepatitis C, or of any 
medical problems that have later been identified as symptomatic 
thereof or indicative of liver dysfunction.  Hepatitis C was 
initially identified on testing and diagnosed in 2002.

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through claimed mechanisms in-service, as 
detailed above.  In this case, the evidence must show that the 
veteran's hepatitis C infection risk factor(s), or symptoms were 
incurred in or aggravated by service.  It must further be 
established by competent evidence that there is a relationship 
between the claimed in-service incident and the veteran's current 
diagnosis of hepatitis C.

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

As set out above, the Veteran has acknowledged and service 
treatment records document that he reportedly used drugs 
including cocaine and heroin prior to and during service.  Post-
service treatment records reveal a history of cocaine use 
including some IV drug use.  There is also evidence dated 
subsequent to this wherein the Veteran affirmatively argues that 
he never used intravenous drugs and had only used cocaine on one 
occasion.  The Board finds that the Veteran's statements which 
were recorded while on active duty regarding drug use are more 
probative of the Veteran's actual history than the subsequent 
allegations denying any substance abuse or only admitting to the 
use on one occasion, as the Veteran's subsequent statements were 
submitted in connection with the current claim when there was a 
chance for pecuniary gain.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  Not only may the 
Veteran's memory have dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  The Board finds the evidence of 
record supports a finding that the Veteran abused illicit 
substances while on active duty.  Furthermore, the evidence 
supports a finding that the Veteran had used intravenous cocaine.  
It is not apparent to the Board why the Veteran would report 
intravenous cocaine use to a clinician if, in fact, he did not do 
so.  As set out above, the Board finds the Veteran's reported 
reason as to why he responded that he had used intravenous drugs 
as noted in the clinical records to be unpersuasive.  The Board 
finds no reason for the Veteran to report that he had used 
intravenous cocaine if, in fact, he had never done so.  The 
several references in the clinical records, made at different 
times in 2003 and 2004, that the Veteran had a history of cocaine 
use, supports the Board's finding that the Veteran did, in fact, 
use cocaine intravenously during active duty or thereafter.  

Applicable regulations provide that no compensation shall be paid 
if the disability resulting from injury or disease in service is 
a result of the veteran's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 105, 1110.  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability or death, such disability or death will 
be considered the result of the person's willful misconduct.  
Organic diseases and disabilities which are a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful misconduct 
origin.  (See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or where 
use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death of 
the user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for a 
purpose other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious wrongdoing 
or known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on the Department of Veterans Affairs unless it is 
patently inconsistent with the facts and the requirements of laws 
administered by the Department of Veterans Affairs.  (1) It 
involves deliberate or intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its probable consequences.  
(2) Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  (3) Willful 
misconduct will not be determinative unless it is the proximate 
cause of injury, disease or death.  38 C.F.R. § 3.1(n).

With respect to Hickson element (3), medical nexus, the crucial 
question is whether the Veteran's Hepatitis C is related to his 
in and post-service use of illegal drugs or to another of the 
other claimed causes.  The Court of Appeals for the Federal 
Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Since the Veteran's claim was filed well after October 31, 1990, 
service connection is precluded if the hepatitis C was the result 
of in-service abuse of drugs, which constitutes misconduct.

The file contains several medical opinions addressing the 
etiology of the Veteran's hepatitis C.  Among the factors for 
assessing the probative value of a medical opinion is the 
thoroughness and detail of the opinion and whether the opinion is 
based upon a complete accurate factual premise.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The most probative of these opinions was offered by a VA examiner 
in 2007.  The doctor indicated that it was unlikely that air gun 
injections were the cause of the Veteran's diagnosed hepatitis C; 
explaining that there was a very trivial mild (amount) of blood 
present in that circumstance.  The doctor mentioned that it was 
impossible to definitely say what caused the hepatitis C and 
indicated that it was remotely possible that exposure to blood 
products as a dental tech during service was the cause.  The 
doctor opined that hepatitis C was much more likely related to 
intravenous drug use in service or thereafter, as this has a 
significant amount of blood associated with it and a significant 
exposure of risk to hepatitis C as well.  This opinion is 
considered highly probative as it was based upon a review of the 
Veteran's medical history and records, was based on sound 
reasoning and an accurate factual premise and is supported by 
facts documented in the record.

In contrast, the record also contains two VA medical opinions 
linking the Veteran's diagnosed Hepatitis C to service.  In an 
opinion, provided in February 2008, a VA doctor stated that 
service connection for hepatitis C had been denied by VA based on 
false information and stated that the Veteran had never used IV 
drugs.  The doctor indicated that the Veteran got hepatitis C as 
a medical tech reusing glass syringes or as a result of receiving 
air jet vaccinations.  The doctor identified some administrative 
errors in the STRs and personnel records, such as an incorrect 
age designation and a mistake in recording the Veteran's social 
security number (one digit incorrect) and maintains that such 
errors as well as other described irregularities in the records, 
indicate that these records were forged or were the records of 
another veteran.

This February 2008 opinion is of essentially no probative value 
as it is based on several inaccurate factual premises.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Initially, while 
the Board acknowledges that there appear to be some 
administrative errors with regard to ages/dates and recordation 
of the Veteran's social security number in the STRs, the STRs are 
clearly the Veteran's own and there is positively no objective 
indication that these records were in any way forged or tampered 
with as asserted, without proof, by the VA doctor.  Moreover, VA 
records dated in 2003 and 2004 reflect that the Veteran himself 
gave a history of some IV drug use, and as such the recordation 
that the Veteran "never" used IV drugs is a factually incorrect 
premise.  As set out above, the Board has found that the 
preponderance of the evidence supports a finding that the Veteran 
used intravenous cocaine.  

The February 2008 opinion is based, in part, on the finding that 
the Veteran was a medical tech during active duty.  The Board 
notes there is conflicting evidence as to what type of training 
the Veteran underwent between June 1972 and July 1972.  A July 
1972 record reveals the Veteran reported that his current 
military occupation was AIT for physical therapy with a Military 
Occupational Specialty (MOS) code of 91J20.  The MOS for 91J is 
physical therapy specialist.  This document, therefore, includes 
two notations, both in the written job description and the 
assignment of the correct corresponding MOS code, documenting 
that the Veteran was training as a physical therapist.  

A service personnel record produced at the end of active duty 
reveals that the Veteran's duty MOS's were 09B (March 1972 to 
June 1972), 09B00 receiving Advanced Individual Training for 
91A10 (June 1972 to July 1972) and 12A10 (July 1972 to October 
1972).  The MOS code for 09B is basic trainee.  The MOS code for 
09B00 also appears to be basic trainee.  91A10 is the MOS code 
for a Medical Corpsman.  12A10 is the MOS code for a Pioneer.  
This single reference in the service personnel records is the 
only indication that the Veteran received any training as a 
corpsman.  

A September 1972 Report of Psychological Evaluation includes an 
annotation indicating that the Veteran "enlisted to be an 
electrician but was sent to dental tech AIT, where he flunked 
out."  

In September 2006, the Veteran claimed that he had numerous 
contacts with blood while training to be a medic.  

The Veteran testified in August 2007 that he received training as 
a corpsman while at Fort Sam Houston and was exposed to blood 
during phlebotomy class and had to share needles.  He testified 
that he was trained to be a corpsman with a MOS of 91B.  91B is 
the MOS code for Medical Non-Commissioned Officer.  The Veteran 
was not and never had been a non-commissioned officer.

In September 2007, the Veteran reported he was not a dental 
technician, he was a medic.  

In a March 2008 statement, the Veteran reported that he was never 
a dental technician nor a physical therapy technician or 
phlebotomist.  He alleged that he was selected to attend AIT as a 
Medical Corpsman Technician.  

The Veteran's representative testified before the undersigned in 
December 2008 that the Veteran was a medical technician during 
AIT and he and the other trainees would draw blood from each 
other on occasion.  The Veteran reported his AIT MOS was 09B 
which was TMC and 12 AJ.  As set out above, the MOS of 09B is 
basic trainee and the MOS for 12 A is pioneer.  There is no MOS 
for 12AJ.  

The Board finds that the preponderance of the evidence of record 
weighs against a finding that the Veteran received training as a 
corpsman.  Only one service personnel record includes the 
annotation that the Veteran was training for a MOS of 91A10 which 
is a corpsman.  The other documentation included in the service 
personnel records does not indicate that he received training as 
a corpsman.  The July 1972 record and the September 1972 record 
both indicate that the Veteran's training was other than as a 
corpsman.  The Board places greater cumulative probative weight 
on the July 1972 and September 1972 records which both indicate 
that the Veteran was not receiving training as a corpsman over 
the single document which indicates there was training as a 
corpsman.  As set out above, the July 1972 service personnel 
records specifically includes the written description of physical 
therapist and the correct MOS designation for this job.  The 
Board finds this to be highly probative of what training the 
Veteran had recently completed as of July 1972 and the most 
likely training the Veteran had received from June to July of 
1972.  Furthermore, the Board finds that the objective evidence 
of record, in the form of the service personnel records, is more 
probative as to the Veteran's MOS and training he received over 
the Veteran's subsequent allegations which were advanced after a 
claim was submitted and there was a chance for pecuniary gain and 
when the Board finds reason to place reduced probative value on 
the Veteran's self-reported history.  The Board further notes the 
Veteran has provided conflicting evidence regarding the exact MOS 
he had.  This further reduces any probative value his statements 
have regarding the training he received while on active duty.  

There is evidence that the Veteran may have trained as a dental 
technician.  If, in fact, he had received such training for 
approximately one month, the Board finds it highly unlikely that 
the Veteran would have received any training in the drawing of 
blood as alleged by the Veteran.  The Veteran's allegation of 
participating in phlebotomy training contradicts a finding that 
he received any training as a dental technician.  Furthermore, 
the drawing of blood is not the typical duty one associates with 
a dental technician (or even with a dentist).  

The Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and that 
the critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e.g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the Veteran).  However, here 
the history used by the VA doctor to support his opinion is 
unsupported by corroborating, objective or clinical evidence and 
in large portion is entirely contradicted by documented and 
contemporaneous evidence.  As such, the 2007 VA medical opinion 
is the far more probative, complete and persuasive opinion.

With respect to the second medical statement dated in March 2008 
which was provided by a VAMC Chief of Hepatology, the doctor 
noted that the source of the Veteran's hepatitis C infection had 
not been established with certainty but opined that it was likely 
acquired during service with the Army as a medical corpsman 
technician.  The doctor observed that during this period, the 
prevalence of hepatitis C was at its peak and indicated that 
practices to prevent the transmission of blood borne viruses were 
not always followed, particularly among medical corpsmen.  The 
doctor opined that some of the events described by the Veteran 
could have led to hepatitis C transmission.  He noted that 
because a test for the hepatitis C virus was not available until 
1990, Vietnam era veterans were rarely able to prove 
unequivocally that their hepatitis C is service-connected.  The 
doctor observed that the incurrence of hepatitis C was high among 
Vietnam veterans and greater in health care workers, those 
experiencing needle sticks and those exposed to blood in combat.

The March 2008 opinion is again flawed by virtue of being based 
on an inaccurate factual premise.  As previously discussed the 
Veteran did not serve in the United States Army as a medical 
corpsman technician.  Moreover, with respect to the portion of 
the opinion stating that some of the events described by the 
Veteran "could" have led to hepatitis C transmission, the use of 
the word "could," as in this case, makes the doctor's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  Therefore, the 
Board finds this opinion to be of lower probative value than the 
2007 VA opinions due to its reliance on an inaccurate factual 
premise, its speculative nature and the fact that there is no 
indication that it was offered based on review of the claims 
folder and pertinent medical records.

With specific attention to the Veteran's contentions that his 
hepatitis C is related to in-service inoculations administered 
with a contaminated needle or air gun, he is not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to medical causation, time of disease contraction, 
or the antiseptic condition of instruments used to administer 
inoculations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Furthermore, according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been no 
case reports of air gun transmission of hepatitis C.  VA Fast 
Letter 04-13 (June 29, 2004).  The Board finds that the lack of 
scientific evidence of hepatitis C transmission by air gun 
injections to be more probative on the issue than the Veteran's 
speculation that air guns cause hepatitis C.

In addition, it should be noted that according to medical 
records, the Veteran was first diagnosed with hepatitis C in 
2002, about 30 years after his discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When questioned as to whether the Veteran had nausea, vomiting, 
sweats after his discharge, the Veteran replied that the night 
sweats had continued.  The Veteran reportedly also informed a 
physician that he had had nausea, vomiting, tiredness and fatigue 
since discharge.  He did not indicate that a health care 
professional had linked currently existing hepatitis C to his 
active duty service based on the report of continuity of 
symptomatology.  This allegation of continuity of symptomatology 
is contradicted by the information included in a October 2003 
clinical record.  In this document, it was noted that the Veteran 
reported he had been healthily until November 2001 when he 
noticed increased abdominal girth, lower extremity edema, nausea, 
vomiting and abdominal pain.  There was no indication that this 
symptomatology had existed prior to November 2001.  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Significantly, 
even when continuity of symptomatology evidence is viewed most 
favorably for the Veteran, the Board finds that there is no 
medical nexus evidence linking the currently existing hepatitis C 
and the symptomatology reported by the Veteran to his active duty 
service.  

In short, the most probative medical opinion concerning the 
etiology of the Veteran's Hepatitis C ascribes it to intravenous 
drug use, which as discussed, to the extent that this may include 
in-service intravenous drug use, constitutes misconduct. As for 
any drug use contemporaneous with service, the law clearly 
prohibits service connection for a disease (e.g., hepatitis C), 
resulting from willful misconduct due to the abuse of illegal 
drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).

While the Veteran reports having other known risk factors for 
hepatitis C in service, competent (medical) evidence indicates 
that his disability is likely the result of intravenous drug use 
(in-service and/or post-service use).   The Veteran has also 
alleged that he contracted the disease via exposure to dirty 
laundry or while undergoing tear gas training.  No probative 
medical evidence has been submitted which indicates that the 
Veteran has hepatitis due to either of these fact patterns.  
Furthermore, while there is evidence in the service personnel 
records that the Veteran was assigned to fold clothes during 
active duty, there is no indication that he was folding dirty 
clothes (which does not make sense).  There is also no evidence, 
other than the Veteran's assertions, that he was exposed to blood 
and mucous during tear gas training.  As set out above, the 
Veteran has been found to be less than credible when reporting on 
his history.  As the most probative medical evidence of record 
weighs against the Veteran's claim, and as a matter of law, he is 
not entitled to service connection for Hepatitis C due to his 
illicit drug use in service; service connection for Hepatitis C 
is not warranted.  38 C.F.R. §§ 3.1, 3.301.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.


ORDER


The appeal is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


